                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


UNITED STATES OF AMERICA,                              )
                                                       )
                                Plaintiff,             )
vs.                                                    )    18-04107-01-CR-C-RK
                                                       )
JASON WILLIAM SIESSER,                                 )
                                                       )
                                Defendant.             )

                       DEFENDANT’S SENTENCING MEMORANDUM

       COMES NOW Defendant Jason Siesser, by and through his attorney, and submits this

sentencing memorandum. The purpose of this memorandum is to provide background

information about Mr. Siesser and the case that is not included in the Presentence Investigation

Report or the government’s memorandum. The parties have agreed to a joint recommendation as

follows:

       Count 1:          84 months imprisonment;

       Count 2:          60 months imprisonment;

       Total:            144 months imprisonment.

           This complex case has been litigated for several years, including substantial pre-filing

discussions between the defense and the government. Each side devoted substantial time to the

case before reaching the joint sentencing agreement. Mr. Siesser requests that the Court accept

the joint recommendation and impose a sentence of 144 months imprisonment.

I.     Background

      Mr. Siesser profoundly regrets the harm that he has caused to D.W. and his own family.

He has experienced years of depression though he understands that his difficulties do not excuse



             Case 2:18-cr-04107-RK Document 51 Filed 03/31/21 Page 1 of 3
his actions. He will seek out every opportunity in the Federal Bureau of Prisons to address his

mental health needs to assure that he can return to a productive life. Jason’s family and friends

describe a different Jason Siesser than the police reports describe (find attached support letters).

Jason has the intelligence and drive to address his problems, use the support around him, and

eventually show that his crime will not define his entire life.

       The Guidelines Calculations

       The defense did not raise objections to the Presentence Investigation Report’s guidelines

calculations.

II.    Sentencing Factors

       The Sentencing Guidelines are the starting point for the Court to analyze an appropriate

sentence but all the factors of 18 U.S.C. §3553(a) should be considered:

       a.) §3553(a)(2)(a) Promoting Respect for the Law. The recommended sentence is

           substantial and promotes respect for the law.

       b.) §3553(a)(1) The Nature and Circumstances of the Offense. The agreed to

           sentence reflects the seriousness of the offense.

       c.) §3553(a)(1) History and Characteristics of Defendant. Mr. Siesser has no criminal

           history, an advanced education, and good work history.

       d.) §3553(a)(2)(c) Need To Protect The Community From Further Crimes. The

           recommended sentence is substantial and satisfies this sentencing goal.

       e.) §3553(a)(2)(b) The Need To Afford Adequate Deterrence To Criminal Conduct.

           The recommended sentence is substantial and satisfies this sentencing goal.




                                       2
           Case 2:18-cr-04107-RK Document 51 Filed 03/31/21 Page 2 of 3
V.     Conclusion

       Jason is aware that this case represents a significant failure on his part, and he has

accepted responsibility for his actions and stands before the Court respectfully requesting that the

Court follow the joint recommendation.

                                                      Respectfully submitted,

                                                      Holder | Susan | Slusher


                                                      s/Christopher A. Slusher
                                                      Christopher A. Slusher, #39321
                                                      107 N. Seventh St.
                                                      Columbia, MO 65201
                                                      Telephone: (573) 499-1700
                                                      Facsimile: (573) 499-0969
                                                      cslusher@midmissourilawyers.com
                                                      Attorney for Defendant


                                CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, the foregoing was filed electronically with the
Clerk of Court using CM/ECF system for electronic delivery to all counsel of record.


                                                      s/ Christopher A. Slusher
                                                      Christopher A. Slusher, #39321
                                                      Attorney for Defendant




                                      3
          Case 2:18-cr-04107-RK Document 51 Filed 03/31/21 Page 3 of 3
